DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note that this office action is derived from the claim set dated 02/24/2020.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et. al (US 2017/0108226 A1).
With respect to claim 16 Moon discloses a gas burner arrangement/household cooking appliance [see Fig. 1] for a household cooking appliance, having a gas burner [reference character 100 in Fig. 1] and a hob plate [reference character 101] on which the gas burner is mounted, wherein the gas burner includes a first mixing chamber [reference character 111a] for mixing combustion gas (B) with primary air (P), a second mixing chamber [reference character 131a], separate from the first mixing chamber, for mixing combustion gas (B) with primary air (P), at least one first primary air opening [the opening of venturi 111a] for supplying primary air (P) to the first mixing chamber (39), and at least one second primary air opening [the gap through which S4 flows in Fig. 3B] for supplying primary air (P) to the second mixing chamber, wherein the at least one first primary air opening is arranged below the hob plate and the at least one second primary air opening is arranged above the hob plate [see Fig. 3B].
With respect to claim 17 Moon discloses the first mixing chamber and the second mixing chamber extend through the hob plate [see Fig. 3B].
With respect to claim 18 Moon discloses that the gas burner includes a nozzle holder [reference character 150] and a burner base [reference character 131], wherein the hob plate is arranged between the nozzle holder and the burner base.
	With respect to claim 19 Moon discloses that the first mixing chamber and the second mixing chamber (42) are provided in the burner base [see Fig. 3b, the first mixing chamber is interpreted as being in the burner base because it is inserted into the central aperture formed by the burner base].
	With respect to claim 20 Moon discloses a first gas nozzle [reference character 154] received in the nozzle holder for injecting the combustion gas into the first mixing chamber, and a second gas nozzle [reference character 157] for injecting the combustion gas into the second mixing chamber.
	With respect to claim 21 Moon discloses that the first gas nozzle is arranged at a spacing from an inflow edge of the first mixing chamber, and the second gas nozzle is arranged at a spacing from an inflow edge of the second mixing chamber [see Fig. 3B].
	With respect to claim 22 Moon discloses that the nozzle holder includes a pot-shaped nozzle receiving portion [reference character 158] in which the second gas nozzle is received.
	With respect to claim 23 Moon discloses that the second mixing chamber is received in at least one region of the nozzle receiving portion [see Fig. 3B].
	With respect to claim 24 Moon discloses that the at least one first primary air opening is guided through the nozzle holder [see Fig. 3B, the primary air opening structure passes through the nozzle holder].
	With respect to claim 25 Moon discloses that the at least one second primary air opening is guided through the nozzle base [see Fig. 3B].
	With respect to claim 26 Moon disclose that the gas burner includes a first mixture distribution chamber [reference character C1] in fluidic connection with the first mixing chamber, and a second mixture distribution chamber [reference character C2], separate from the first mixture distribution chamber, in fluidic connection with the second mixing chamber.
	With respect to claim 27 Moon discloses that the gas burner includes a burner lid [reference character 113] and an intermediate element [reference character 111] arranged between the burner lid and the burner base.
Claim(s) 30-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et. al (US 2017/0108226 A1).
With respect to claim 30 Moon discloses a gas burner arrangement/household cooking appliance [see Fig. 1] for a household cooking appliance, having a gas burner [reference character 100 in Fig. 1] and a hob plate [reference character 101] on which the gas burner is mounted, wherein the gas burner includes a first mixing chamber [reference character 111a] for mixing combustion gas (B) with primary air (P), a second mixing chamber [reference character 131a], separate from the first mixing chamber, for mixing combustion gas (B) with primary air (P), at least one first primary air opening [the opening of venturi 111a] for supplying primary air (P) to the first mixing chamber (39), and at least one second primary air opening [the gap through which S4 flows in Fig. 3B] for supplying primary air (P) to the second mixing chamber, wherein the at least one first primary air opening is arranged below the hob plate and the at least one second primary air opening is arranged above the hob plate [see Fig. 3B].
With respect to claim 31 Moon discloses the first mixing chamber and the second mixing chamber extend through the hob plate [see Fig. 3B].
With respect to claim 32 Moon discloses that the gas burner includes a nozzle holder [reference character 150] and a burner base [reference character 131], wherein the hob plate is arranged between the nozzle holder and the burner base.
	With respect to claim 33 Moon discloses that the first mixing chamber and the second mixing chamber (42) are provided in the burner base [see Fig. 3b, the first mixing chamber is interpreted as being in the burner base because it is inserted into the central aperture formed by the burner base].
	With respect to claim 34 Moon discloses a first gas nozzle [reference character 154] received in the nozzle holder for injecting the combustion gas into the first mixing chamber, and a second gas nozzle [reference character 157] for injecting the combustion gas into the second mixing chamber.
	With respect to claim 35 Moon discloses that the first gas nozzle is arranged at a spacing from an inflow edge of the first mixing chamber, and the second gas nozzle is arranged at a spacing from an inflow edge of the second mixing chamber [see Fig. 3B].
	With respect to claim 36 Moon discloses that the nozzle holder includes a pot-shaped nozzle receiving portion [reference character 158] in which the second gas nozzle is received.
	With respect to claim 37 Moon discloses that the second mixing chamber is received in at least one region of the nozzle receiving portion [see Fig. 3B].
	With respect to claim 38 Moon discloses that the at least one first primary air opening is guided through the nozzle holder [see Fig. 3B, the primary air opening structure passes through the nozzle holder].
	With respect to claim 39 Moon discloses that the at least one second primary air opening is guided through the nozzle base [see Fig. 3B].
	With respect to claim 40 Moon disclose that the gas burner includes a first mixture distribution chamber [reference character C1] in fluidic connection with the first mixing chamber, and a second mixture distribution chamber [reference character C2], separate from the first mixture distribution chamber, in fluidic connection with the second mixing chamber.
	With respect to claim 41 Moon discloses that the gas burner includes a burner lid [reference character 113] and an intermediate element [reference character 111] arranged between the burner lid and the burner base.


Allowable Subject Matter

Claims 28-29 and 42-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762